Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicants’ remarks regarding claims 1 and 14:

    PNG
    media_image1.png
    190
    818
    media_image1.png
    Greyscale

After further search and consideration of the remarks and the amendments, the examiner respectfully disagrees with the applicants’ position. The applicant states in page 9 of the remarks, “Osanai does not determine whether any object of a plurality of objects is recognized…nor does Osanai start detecting whether data is being communicated via visible light associated with association to any object, regardless of which object of the plurality of objects is recognized”. The applicant further states that Osanai is specifically concerned with limiting data detection to a traffic light and does not detect data from any object. The applicants’ first statement and second statement seems to be contradicting each other. If Osanai already teaches that it detects data from a traffic light (which is an object), then it does in fact teach detecting data associated with any object. It seems as though the applicant is limiting the interpretation of “any object” to exclude traffic light, but as per the claimed limitations, detection of data is associated with any object, and as taught by Osanai, the traffic light is an object amongst multiple objects. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., any object comprises objects outside of In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant further states in page 10 that Osanai only recognizes a traffic light and a tail light for purposes of prioritizing and that Osanai’s recognition is not applicable to systems that do not give any regard as to which particular object of a set of light communication objects is recognized. As per the claim language, detection of data is associated with any object of the plurality of objects, regardless (emphasis) of which object of the plurality of objects is recognized in said captured image and Osanai clearly teaches a plurality of objects (the traffic light and tail light) and detecting whether data is communicated associated with any object (traffic light) of the plural objects, regardless of which object is recognized (i.e. this includes recognizing the traffic light as well). As already stated above, features upon which applicant relies (i.e., what comprises “any” object and how is it different than the objects of the reference) are not recited in the rejected claim(s). 
The applicant further states in Page 10 that Osanai does not in any way indicate any advantages for implementing object recognition claimed in such systems and that the detection of data does not take place thereby permitting the use of optimal camera setting for other applications. This is also stated in page 7 of the remarks, “claim 1 is inventive over the cited references as claim 1 includes features that can provide substantial advantages which are not recognized by the references”. Such advantages and uses are also not recited in the claims. 
	The applicant is thus requested to incorporate sufficient claim language into the claims to support the remarks, especially claiming the meets and bounds of “any object” and the advantage of the claimed invention as stated by the remarks.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8, 12, 13, 14 and 15 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Osanai (US 2008/0187318).
Regarding claim 1, Osanai teaches a mobile system configured to detect data communication visible light emitted by a light source (Fig. 1, detect by system 20 from light source 15; paragraph [0039]): the mobile system comprising: a camera (Fig. 1, camera 21); and at least one processor configured to capture an image with said camera (Fig. 2, step s100; paragraph [0055], image data expressing a captured image are acquired by the camera apparatus 21), to determine whether any object of a plurality of objects is recognized in said captured image (Fig. 2, step s110 – discriminating between signal lamp and tail lamp (the lamps are the plurality of objects); paragraph [0055], determine whether the captured image contains a light source whose characteristics correspond to either a signal lamp of a traffic light apparatus 10 or to a tail lamp of a vehicle) and to start detecting whether data is being communicated via visible light associated with any object of the plurality of objects, regardless of which object of the plurality of objects is recognized in said captured image (Fig. 2, step 120, signal lamp is recognized) by the at least one processor, only after said recognized object has been recognized (Fig. 2, after step s120 when the object signal lamp is recognized, step s130 and step s140, processes and demodulates the extracted image signal to obtain the information signal; paragraphs [0059] and [0060]).
Regarding claim 6, Osanai teaches the mobile system as claimed in claim 1, wherein Osanai teaches said at least one processor is configured to detect from another image captured by said camera whether data is being communicated via visible light (paragraph [0046], successive captured images).  
Regarding claim 8, Osanai teaches the mobile system as claimed in claim 1, wherein Osanai teaches said at least one processor is configured to provide information to a remote database (Fig. 1, remote database 25) which allows said remote database to determine what information to provide to said mobile system in relation to recognized object (Osanai: paragraph [0048], lines 9-13 and paragraph [0050], lines 1-4).
Regarding claim 12, Osanai teaches the mobile system as claimed in claim 1, wherein said at least one processor is configured to capture a further image with said camera (paragraph [0018], successive images is captures), to determine whether the recognized object is recognized in said captured further image and to stop detecting data being communicated via visible light upon determining that the recognized object is not recognized in said captured further image (paragraph [0045], If it is judged that the received image data contains an image of a signal lamp…section 23 extracts parts of the image data…; paragraph [0046], This processing is repeated for successive captured images…i.e. the process of detecting data from a recognized object is continued for successive images until the any object is recognized, otherwise when there is no recognized any object in the successive images, there is no detection of data).  
Regarding claim 13, Osanai teaches the mobile system as claimed in claim 1, wherein said at least one processor is configured to determine whether any object of a plurality of objects is recognized in said captured image by recognizing a certain shape associated with the recognized object in said captured image (paragraph [0055], step s110 and step 120, whether the captured image contains a light source whose characteristics correspond either to a signal lamp or to a tail lamp).
Regarding claim 14, Osanai teaches a method of visible light communication detecting, comprising (Fig. 1, detect by system 20 from light source 15; paragraph [0039]): capturing an image with a camera (Fig. 1, using camera 21; Fig. 2, step s100; paragraph [0055], image data expressing a captured image are acquired by the camera apparatus 21); determining whether any object of a plurality of objects is recognized in said captured image (Fig. 2, step s110 – discriminating between signal lamp and tail lamp (the lamps are the plurality of objects); paragraph [0055], determine whether the captured image contains a light source whose characteristics correspond to either a signal lamp of a traffic light apparatus 10 or to a tail lamp of a vehicle); and starting detecting whether data is being communicated via visible light emitted by a light source associated with any object of the plurality of objects, regardless of which object of the plurality of objects is recognized in said captured image (Fig. 2, step 120, signal lamp is recognized) by said determining, only after said recognized object has been recognized (Fig. 2, after step s120 when the object signal lamp is recognized, step s130 and step s140, processes and demodulates the extracted image signal to obtain the information signal; paragraphs [0059] and [0060]).
Regarding claim 15, Osanai teaches the method of claim 14, wherein a non-transitory computer readable medium comprising at least one software code portion, the software code portion, when run on a computer system, being configured for causing the computer system to perform the method of claim 14 (paragraph [0044], lines 1-5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osanai (US 2008/0187318) in view of Muguruma (US 2014/0354846).
Regarding claim 5, Osanai teaches the mobile system as claimed in claim l.
Although Osanai teaches to start detecting whether data is being communicated via visible light after said recognized object is recognized, Osanai doesn’t teach wherein a setting of said camera is changed to start detecting the data being communicated via visible light.
 Muguruma teaches changing a setting of a camera (Fig. 1, camera 10; paragraph [0056], lines 9-11) to start detecting the data being communicated via visible light (paragraph [0017], lines 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the camera taught by Osanai and incorporate the functionality of changing a setting of the camera as taught by Muguruma in order to be able to use a general purpose camera and easily receive an information signals transmitted for visible light communication (Muguruma: paragraph [0038], lines 4-6).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osanai (US 2008/0187318) in view of Roberts et al. (US 2018/0098215).
Regarding claim 9, Osanai teaches the mobile system as claimed in claim 1, 
Although Osanai teaches performing certain steps after the any object is recognized, Osanai doesn’t teach wherein said at least one processor is configured to obtain protocol information associated with said recognized object and to decode at least part of said data which is communicated via visible light using said obtained protocol information.  
Roberts teaches said at least one processor is configured to obtain protocol information associated with said recognized object (Claim 1, lines 9-17, identify from the image data the light emitting object as a source of the modulate light data, receive an indication to select the light emitting object as an authenticated source of the modulated light data and perform a command to process the modulate light data from the authenticated source in response to the indication to select the light emitting object as the authenticated source of the modulated light data; paragraph [0017], lines 5-10, the use of image data for authentication enables proper verification of modulated light data from the desired source, because the image data obtained by a camera sensor captures light to visually recognize the object as it also captures the light used to transmit the modulated data…the optical camera communication authentication techniques discussed herein provide significant operation and security benefits over existing approaches that choose to consume and process all available modulated light data sources without authentications; paragraph [0026], lines 1-4, In an example, the information being sent by the modulated light data may include encoded information in the form of graphical, textual or other software-interpretable content (the different forms represent the protocol information)) and to decode at least part of said data communicated via visible light using said obtained protocol information (paragraph [0026], lines 8-11, After capturing and decoding the data, the stylized representation 200A may be updated to display the graphical, textual, or software interpreted content (decode using said protocol information); paragraph [0027], line 1-8, Fig. 2B illustrates a stylized representation 200B of an example camera captured scene…In the stylized representation 200B, authentication to select modulate light data from the ice cream shop 202 results in the processing and receipt of information used to display a contextual menu 212 (resulting in the processing and receipt of information used to display a contextual menu 212 is the protocol information being used to decode the information in Fig. 2B)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Osanai and incorporate the image processing functionality as taught by Roberts in order to properly decode information that is captured thereby providing operational benefits to the communication system (Roberts: paragraph [0017]). 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osanai (US 2008/0187318) in view of Lupton et al. (US 6400482).
Regarding claim 10, Osanai teaches the mobile system as claimed in claim 1, wherein Osanai teaches said recognized object.
Osanai doesn’t teach said at least one processor is configured to obtain a decryption key and to decode at least part of said data communicated via visible light using said obtained decryption key.  
Lupton teaches at least one processor is configured to obtain a decryption key associated with said received signal (Col. 4, lines 49-55, Still another application for the computer…involves the decryption of an encrypted message. As illustrated in Fig. 3…The decryption key 64 is supplied continually over the modulated lights…) and to decode at least part of said data communicated via visible light using said obtained decryption key (Col. 4, lines 55-61, Only when the lights are providing the key 64 can the user 68 decode the information…This providing of the decryption code by the lights will provide an additional level of security since only when the user is in the physical presence of the lights, will the encrypted message be able to be decoded).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the image capture method of the mobile system taught by Osanai and to incorporate a decryption key to decode received data at the receiver as taught by Lupton since doing so will provide an additional level of security since only when the user is in the physical presence of the lights, will the encrypted message be able to be decoded (Lupton: Col. 4, lines 55-61).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osanai (US 2008/0187318) in view of Aoyama et al. (US 2016/0191159).
Regarding claim 11, Osanai teaches the mobile system as claimed in claim 1, wherein Osanai teaches said recognized object. 
Osanai doesn’t explicitly teach obtaining region information associated with a recognized object in the captured image analyzing only said region of said recognized object in a captured image to detect and/or decode said data being communicated via visible light.  
Aoyama teaches obtaining region information associated with a recognized object in the captured image (Fig. 9, imaging in visible light communication mode obtains a specific region associated with the captured image, as shown in part of Fig. 9 below (the superimposed image comprises this region as well); A further example of this application is also shown in Fig. 16)

    PNG
    media_image2.png
    440
    593
    media_image2.png
    Greyscale

and analyzing only said region of a captured image to detect said data being communicated via visible light (Fig. 16 shows that data is only detected from said region; paragraph [0573], when the user touches the bright line pattern shown in the synthetic image, the receiver 8000 generates an information notification image based on the signal transmitted from the subject corresponding to the touched bright light pattern, and displays the information notification image).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify obtaining a region within a captured image as taught by Osanai and to incorporate analyzing data only from said region as taught by Aoyama since this will allow the processor to only look at the specific region to try and detect data transmitted via visible light, instead of scanning through the whole captured image, thereby saving processing power within the mobile system.
Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osanai (US 2008/0187318) in view of Uedaira (US 2015/0010308).
Regarding claim 16, Osanai teaches the mobile system as claimed in claim 1.
Although Osanai teaches to start detecting whether data is communicated after said recognized object is recognized, Osanai doesn’t teach wherein said at least one processor is configured to: activate a further sensor to start said detecting of whether data is being communicated, and monitor whether a signal received from said further sensor comprises data communicated via visible light and to deactivate said further sensor upon determining that said signal does not comprise data communicated via visible light.
Uedaira teaches activating a further sensor (Fig. 2, activating sensor 14b by switch 14c) to start detecting whether data is being communicated (paragraph [0048], paragraph [0040], lines 10-14), and monitor whether a signal received from said further sensor comprises data communicated via visible light (paragraph [0040], whether data transmission by visible light communication is occurring) and to deactivate said further sensor upon determining that said signal does not comprise data communicated via visible light (Fig. 2, and paragraph [0040], selector 14c switches to sensor 14b to detect presence of data and when there is no data, sensor 14b is deactivated because of the selector 14c).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mobile system taught by Osanai and to incorporate the further sensor to detect data being communicated by visible light as taught by Uedaira in order to provide a vlc capable system without using a special purpose vlc module thereby possibly inhibiting size and cost increases in electronic device on the transmission side and reception side (Uedaira: paragraphs [0009] and [0010]). 
Regarding claim 18, Osanai teaches the method as claimed in claim 14.
Although Osanai teaches to start detecting whether data is communicated after said reconized object is recognized, Osanai doesn’t teach activating a further sensor to start said detecting of whether data is being communicated, and monitoring whether a signal received from said further sensor comprises data communicated via visible light and to deactivating said further sensor upon determining that said signal does not comprise data communicated via visible light.
Uedaira teaches activating a further sensor (Fig. 2, activating sensor 14b by switch 14c) to start detecting whether data is being communicated (paragraph [0048], paragraph [0040], lines 10-14), and monitor whether a signal received from said further sensor comprises data communicated via visible light (paragraph [0040], whether data transmission by visible light communication is occurring) and to deactivate said further sensor upon determining that said signal does not comprise data communicated via visible light (Fig. 2, and paragraph [0040], selector 14c switches to sensor 14b to detect presence of data and when there is no data, sensor 14b is deactivated because of the selector 14c).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method taught by Osanai and to incorporate the further sensor to detect data being communicated by visible light as taught by Uedaira in order to provide a vlc capable system without using a special purpose vlc module thereby possibly inhibiting size and cost increases in electronic device on the transmission side and reception side (Uedaira: paragraphs [0009] and [0010]). 
Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osanai (US 2008/0187318) in view of Uedaira (US 2015/0010308) in view of Jo et al. (US 2016/0364788).
Regarding claim 17, Osanai in view of Uedaira teaches the mobile system as claimed in claim 16, wherein said at least one processor is configured to determine whether any object of a plurality of objects is recognized in said captured image.
Although Osanai teaches image recognition of objects, Osanai doesn’t explicitly teach the image recognition is performed by querying a remote database.
Jo teaches a mobile system (Fig. 1, system 100; paragraph [0033], Fig. 1 is a block diagram illustrating a configuration of a user equipment 100…) which also comprises a camera (Fig. 1, camera 110) and a processor (Fig. 1, processor 160) which performs image recognition by querying a remote database (Fig. 1, database in 130; paragraph [0053], lines 1-12, the storage unit 130 stores a plurality of recognition methods…by the control unit 160. Herein the plurality of recognition methods includes image recognition…Further the product information may include a product name, a product image…; paragraph [0085], lines 1-4, the control unit 160 recognizes an object included in the image information photographed by the photographing unit 110 by each of the plurality of recognition methods previously stored in the storage unit 130; paragraph [0087], lines 1-4, Further, the control unit 160 executes a function of recognizing an object included in the image information photographed by the unit 110 on the basis of the plurality of recognition methods…).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of querying in the mobile system taught by Osanai in view of Uedaira and to incorporate the method of querying a remote database for image recognition as taught by Jo so that the mobile system can quickly sense and recognize an object within the captured image (Jo: paragraph [0008]). 
Regarding claim 19, Osanai in view of Uedaira method as claimed in claim 18, wherein the determining whether any object of a plurality of objects is recognized in said captured image.
Although Osanai teaches image recognition of objects, Osanai doesn’t explicitly teach the image recognition is performed by querying a remote database.
Jo teaches a mobile system (Fig. 1, system 100; paragraph [0033], Fig. 1 is a block diagram illustrating a configuration of a user equipment 100…) which also comprises a camera (Fig. 1, camera 110) and a processor (Fig. 1, processor 160) which performs image recognition by querying a remote database (Fig. 1, database in 130; paragraph [0053], lines 1-12, the storage unit 130 stores a plurality of recognition methods…by the control unit 160. Herein the plurality of recognition methods includes image recognition…Further the product information may include a product name, a product image…; paragraph [0085], lines 1-4, the control unit 160 recognizes an object included in the image information photographed by the photographing unit 110 by each of the plurality of recognition methods previously stored in the storage unit 130; paragraph [0087], lines 1-4, Further, the control unit 160 executes a function of recognizing an object included in the image information photographed by the unit 110 on the basis of the plurality of recognition methods…).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of querying in the mobile system taught by Osanai in view of Uedaira and to incorporate the method of querying a remote database for image recognition as taught by Jo so that the mobile system can quickly sense and recognize an object within the captured image (Jo: paragraph [0008]). 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osanai (US 2008/0187318) in view of Uedaira (US 2015/0010308) in further view of Otte (US 2007/0217795).
Regarding claim 4, Osanai in view of Uedaira teaches the mobile system as claimed in claim 16.
Although Osanai teaches the camera has a view and Uedaira teaches the further sensor, Osanai in view of Uedaira doesn’t teach wherein said further sensor has a wider view than said camera.  
Otte teaches wherein a receiver has a wider reception view (Fig. 6, detector 12 has a wider field of view; paragraph [0036], lines 7-14, Using a wide field of view increases the area that the receiver can cover, and hence the number of transmitters it can communicate with…This enables multiple transmitters to be located and communicated with simultaneously; paragraph [0002], lines 5-8, a receiver for receiving modulated beams…the radiation beams are usually generated using lasers and may be visible) than receivers with small fields of view (paragraph [0006], lines 3-10, The drawback of systems such as those described above is that their fields of view are relatively narrow. Therefore, it does not require much deviation from the aligned positon before the receiver can no longer track the incoming radiation beam and make the necessary adjustment…; paragraph [0007], Having a small field of view prevents effective data reception in certain circumstances).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the structure of the sensor taught by Osanai in view of Uedaira and to incorporate the wider field of view sensor structure as taught by Otte since utilizing a wide view sensor in the application taught by Osanai in view of Uedaira, will increase the area that the sensor can cover, and hence the number of transmitters it can communicate with thereby maintain an effective data reception from multiple transmitters (Otte: paragraph [0036], lines 7-9).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637